Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue involved in this case and the issue involved in United States v. Kohlberg, C. A. D. 88, are the same in all material respects, and that the market value or price at or about the dates of exportation of the involved merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the appraised value, less any amount added under duress, and that there was no higher foreign value.
Accepting this stipulation as a statement of fact and following the cited authority, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.